Name: 92/509/EEC: Council Decision of 19 October 1992 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Republic of Paraguay
 Type: Decision
 Subject Matter: international affairs;  economic conditions;  European construction;  America
 Date Published: 1992-10-30

 30.10.1992 EN Official Journal of the European Communities L 313/71 COUNCIL DECISION of 19 October 1992 concerning the conclusion of the Framework Agreement for cooperation between the European Economic Community and the Republic of Paraguay (92/509/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community should approve, for the attainment of its aims in the sphere of external economic relations, the Framework Agreement for trade and economic cooperation with the Republic of Paraguay, HAS DECIDED AS FOLLOWS: Article 1 The Framework Agreement for trade and economic cooperation between the European Economic Community and the Republic of Paraguay is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 25 of the Agreement (3). Article 3 The Commission, assisted by representatives of the Member States, shall represent the Community in the Joint Committee set up by Article 21 of the Agreement. Article 4 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Luxembourg, 19 October 1992. For the Council The President D. CURRY (1) OJ No C 309, 29. 11. 1991, p. 6. (2) OJ No C 150, 15. 6. 1992, p. 363. (3) See page 82 of this Official Journal.